Case 5:19-cv-01538-JLS Document1 Filed 04/10/19 Page 1 of 6

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

JULIANNE F, TROUT, CIVIL ACTION — LAW
Plaintiff NO,

¥.

WILLIAM C. CARTER JR., NOTICE OF REMOVAL AND COPIES OF
CROWLEY SERVICES, ALL PROCESS AND PLEADINGS
CROWLEY HOLDINGS LLC,
CROWLEY HOLDINGS INC,
RYDER TRUCK RENTAL,
RYDER TRUCK RENTAL, INC,

Defendant

 

 

NOTICE OF REMOVAL AND COPIES OF ALL PROCESS AND PLEADINGS

Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Ryder Truck Rental,
Inc., incorrectly also identified as Ryder Truck Rental (“Ryder”) submits the following
Notice of Removal from the Court of Common Pleas of the Commonwealth of
Pennsylvania, County of Philadelphia, the Court in which the above-referenced matter is
now pending, to the United States District Court for the Eastern District of Pennsylvania,
In support of its Notice of Removal, Ryder states as follows:

Nature of Action

1, This action arises out of an alleged motor vehicle accident on January 29,
2018 on Interstate 76 in Bowmansville, Lancaster County, PA.

2. Plaintiff commenced this action on March 6, 2019 by filing a Complaint in
the Court of Common Pleas of the Commonwealth of Pennsylvania, County of

Philadelphia, March Term 2019, No 000747, See Exhibit A.

20881399,v1
Case 5:19-cv-01538-JLS Document1 Filed 04/10/19 Page 2 of 6

3, Pursuant to 28 U.S.C. § 1446(a), Ryder has attached copies of all process,
pleadings and orders served upon them, including: A true and correct copy of Plaintiff's
Summons and Complaint, dated March 6, 2019. See Exhibit A.

Timeliness of Removal

4, Defendant Ryder Truck Rental, Inc. was served on March 11, 2019.

5, This Notice of Removal is being filed within thirty (30) days after service
of Plaintiff's Summons and Complaint, and is therefore timely pursuant to 28 U.S.C. §
1446(b).

Amount in Controversy

6, A defendant’s notice of removal need only include a “plausible allegation”
the amount in controversy exceeds the jurisdictional threshold. Dart Cherokee Basin
Operating Co., LLC v. Owens, 135 8S. Ct. 547, 554 (2014) (citing 28 U.S.C. § 1446(a)).

7, The amount in controversy in this case exceeds $75,000, exclusive of
interest and costs. In her complaint, Plaintiff has demanded an amount in excess of

$50,000 in addition to punitive damages and other amounts against Defendants. See

Exhibit A.
Diversity of Citizenship
8. According to Plaintiff's Complaint, Plaintiff is an individual who resides

in Pennsylvania at 947 Foulkrod St., Philadelphia, Pennsylvania 19124. See Exhibit A at
Pi. It is therefore presumed that Plaintiff is a citizen of Pennsylvania. |

9. According to Plaintiff's Complaint, Defendant William C. Carter Jr. is an
individual who resides in New Jersey at 48 South DuPont Road Carney’s Point, NJ. See
Exhibit A at |P1. It is therefore presumed that William C. Carter Jr. is a citizen of New

Jersey.

20881599.V]
Case 5:19-cv-01538-JLS Document1 Filed 04/10/19 Page 3 of 6

10. Ryder Truck Rental, Inc. is a Delaware Corporation with a principal place
of business at 11690 NW 105" Street Medley, FL 33178.

11. Plaintiff names several “Crowley” Defendants (Crowley Services,
Crowley Holdings, LLC and Crowley Holdings Inc.) but does not lay out distinct claims
against them, rather the claims are the same.

12... The police report for this incident identifies the involved Crowley entity
and thus proper defendant as the one bearing USDOT Number 00154438. See Exhibit B.
The entity / proper defendant bearing that USDOT Number is Crowley Holdings Inc, See
FEMSCA company snapshot downloaded from safer,fmcsa.dot.gov attached as “Exhibit
Cc.”

13. Crowley Holdings, Inc. is a Delaware Corporation with a principal place
of business at 9487 Regency Square Blvd., Jacksonville, FL 32225,

14, Crowley Holdings, Inc. does not operate at and is not related in any way
with any business located at 1001 Lancaster Avenue, Berwyn, PA 19312.
| 15, Crowley Services and Crowley Holdings, LLC are fraudulently joined for
purposes of defeating diversity and “there is no reasonable basis in fact or colorable
ground supporting the claim against [those] joined defendant[s],” See In re Briscoe, 448
F.3d 201, 216 (3d Cir. 2006); See also U.S.C. § 1446(b)(2)(A). See Rog gio v. McElroy,
Deutsch, Mulvaney & Carpenter, 415 F. App'x 432, 433 (3d Cir. 2011).

16, Pursuant to 28 U.S.C. § 1332 (e)(1), full diversity exists among all parties
in this action because the properly joined defendants are citizens of states other than the
state where Plaintiff is a citizen.

Plea for Remoyal
17. 28 U.S.C. §1441(a) provides that a state court action over which a district

3

20881599.v1
|

Case 5:19-cv-01538-JLS Document1 Filed 04/10/19 Page 4 of 6

court of the United States would possess original jurisdiction may be removed to the
district court for the district and division embracing the place where the state court action
is pending.

18. There is complete diversity of citizenship and the amount in controversy
exceeds the jurisdictional requirement of seventy-five thousand dollars ($75,000.00);
therefore, this Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
§ 1332 and removal of this proceeding to this Court is proper pursuant to 28 U.S.C, §
1441.

19. No proper defendant is a citizen of the forum state of Pennsylvania such
that removal is not precluded by 28 U.S.C. §1441(b).

20. This Court has extended the fraudulent joinder doctrine to apply to the
forum defendant rule and therefore Crowley Services and Crowley Holdings, LLC are
not forum defendants. See Yellen v. Teledne Cont'l Motors, Inc., 832 B. Supp. 2d 490,
503 (E.D. Pa. 2011).

21. All defendants consent to removal.

22. Since the Philadelphia County Court of Common Pleas is located within
the Eastern District of Pennsylvania, removal of this case to the United States District
Court for the Eastern District of Pennsylvania is proper because it is the “district and
division embracing the place where such action is pending.” 28 U.S.C. §1441 (a).

23. Written notice is being given to all parties and to the Clerk of the Court of
Common Pleas of the Commonwealth of Pennsylvania, County of Philadelphia, that this
Notice of Removal is being filed with this Court.

WHEREFORE, Ryder Defendants respectfully request that the entire state court

action under Docket No. 000747, currently pending in the Court of the Common Pleas of

A
20881599,¥1

 
Case 5:19-cv-01538-JLS Document1 Filed 04/10/19 Page 5 of 6

the Commonwealth of Pennsylvania, County of Philadelphia, be removed to this Court

for all further proceedings.

GOLDBERG SEGALLA LLP

«BM

Dated: _-t 10 [14 “SH ELMAN, ESQUIRE

LD, ESQUIRE

 

owen k for Defendant Ryder Truck Rental,

Inc.
Mailing address: PO Box 580, Buffalo, NY 14201

1700 Market Street Suite 1418
Philadelphia, PA 19119

T: 267-519-6800 / F: 267-519-6801
sstadelman@goldbergsegalla.com
ofield@goldbergsegalla.com

20881599,y1
Case 5:19-cv-01538-JLS Document1 Filed 04/10/19 Page 6 of 6

CERTIFICATE OF SERVICE
I hereby certify that on the date shown below, a true and correct copy of the
foregoing Notice of Filing Notice of Removal was served upon all counsel of record via

U.S. First Class Mail and/or electronic mail.

GOLDBERG SEGALLA, LLP

Ke af Moos

Attorneys for Defendant Ryder Truck Rental,
Date: A/10/19 Ine. .

20881599.v1
